Citation Nr: 0111786	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  95-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome involving the left hand.

2.  Entitlement to an increased evaluation for eczema of the 
hands, face, and feet, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for back strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for sinusitis.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981, June 1984 to January 1985 and from June 1985 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The RO denied the veteran's claim for entitlement to service 
connection for residuals of a leg injury, hip pain, numbness 
of the right arm and hand, and numbness of the left hand in a 
decision dated in December 1999.  The basis of the denial was 
that the claims were not well grounded.  The standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475, 114 
Stat. 2096, (2000).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  In addition, the 
provisions of the VCAA apply to claims filed prior to the 
date of the Act and not final as of that date.  VCAA, 
§ 7(a)(2).

It appears that the December 1999 rating decision falls under 
section 7(a)(2) of the VCAA.  However, the Board is not able, 
in the first instance, to determine the facts surrounding the 
filing of the claim for these issues and to determine the 
VCAA's applicability.  Therefore, those issues are referred 
back to the RO for such further development or compliance 
with procedural aspects of the VCAA as may be required.


REMAND

As noted above, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the VCAA.  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
The VCAA also passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

At the outset, the Board notes that the veteran perfected her 
appeal regarding the issues on appeal in March 1995.  There 
is no indication in the claims file as to why the case has 
not been before the Board prior to this time.  The Board 
further notes that the veteran relocated to Georgia for a 
period of time after her appeal was perfected but her case 
was not certified on appeal until March 2001.

As a result of the delay in processing, the prior VA 
examinations dating back to July 1995, are of little value in 
assessing the veteran's current disability status.  The same 
is true of the treatment records associated with the claims 
file, as the most recent records are approximately four years 
old.  The Board regrets that the veteran's claims will be 
delayed even further, however, in order to comply with the 
requirements of the VCAA and provide proper development under 
current case law, the case must be remanded for further 
action.

In regard to her service connection claim, the veteran 
testified in March 1995 that she was first treated for carpal 
tunnel syndrome (CTS) at the VA medical center in Allen Park, 
Michigan, in 1989.  The Board notes that there are VA 
treatment records dated in 1988 and 1990 associated with the 
claims file.  However, these records appear to be from the 
VAMC in Atlanta, Georgia.  There is no indication that 
records were requested from the Allen Park VAMC.  
Accordingly, these records must be obtained, if available, 
and associated with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992); VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b), (c)).

The veteran's claims for increased ratings require new VA 
examinations, as the prior evidence is too old for a fair 
adjudication of the veteran's claims.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Further, when evaluating a 
veteran with regard to a service-connected disability 
characterized by active and inactive stages, such as this 
veteran's eczema; the RO should make an attempt to have the 
veteran examined during an active phase of the disability.  
Ardison v. Brown, 405, 408 (1994).  At a minimum, the RO 
should attempt to reconcile the level of severity at both 
inactive and active stages by thoroughly addressing the 
entire medical history of such a disability and not just the 
manifestations present at the time of the VA examination.

The veteran has not been afforded a VA Compensation and 
Pension (C&P) examination in regard to her service-connected 
back disability since the United States Court of Appeals for 
Veterans Claims (Court), announced it is decision in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, an 
appropriate VA examination, taking into consideration the 
factors found at 38 C.F.R. §§ 4.40 and 4.45 (2000), must be 
provided.

Accordingly, the veteran's claim is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for any VA or private health 
care providers who may possess additional 
records pertinent to her claims for 
service connection and increased ratings.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any efforts 
to obtain the records must be documented 
in the claims file.  Any records received 
should be associated with the claims 
file.

3.  The RO should then schedule the 
veteran for VA dermatology, orthopedic, 
neurology and respiratory examinations to 
assess the current claims.  The claims 
file and a copy of this remand must be 
made available and reviewed by the 
physicians prior to any examination.  All 
necessary tests should be conducted which 
the examiners deem are necessary.  The 
physicians should review the results of 
any testing prior to completion of the 
report.  The examinations should include 
a review of the veteran's service medical 
records, as well as any evidence from 
private treatment providers.  In regard 
to carpal tunnel syndrome of the left 
hand, the examiner is requested to 
provide an assessment as to whether it is 
at least as likely as not that any 
currently diagnosed CTS of the left hand, 
is directly related to any incident of 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.

In regard to the veteran's eczema, back 
and sinusitis, the dermatologist should 
provide a detailed description of the 
current symptomatology and its impact on 
the veteran's industrial capability.  Any 
examination of the back must include a 
discussion of the factors named in DeLuca 
and found at 38 C.F.R. §§ 4.40, 4.45.  The 
examiners should provide a complete 
rationale for all conclusions reached.

4.  The veteran should be advised that 
failure to appear for an examination as 
requested, and completion of the 
examination, could adversely affect her 
claims.  See 38 C.F.R. § 3.655 (2000).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


